Opinion by
Oliver, P. J.
Counsel for the importer called the examiner who passed the merchandise. He produced a sample which was received in evidence and consists of a small, flat, hexangular-shaped bag made from colored wooden beads with.a strap-like handle of the same material. The bag portion is lined with cotton and has a zipper closing device. He testified that the sample correctly represented the merchandise involved in the two protests herein, the difference being only in pattern and size. Inasmuch as the bags were assessed as in chief value of beads, and the said beads being made of wood, the court assumed that the bags are admittedly in chief value of wood and that therefore the only question *431really involved is that of relative specificity. Since it was agreed that the merchandise consists of a “bag” the court found that the bags in question are more specifically provided for under paragraph 411, and held them dutiable at 50 percent under that paragraph as claimed. United States v. Zinn, (2 Ct. Cust. Appls. 419, T. D. 32171), Wilson v. United States (6 id. 255, T. D. 35476) and United States v. Cooper (22 C. C. P. A. 31, T. D. 47038) followed. Brody v. United States (2 Ct. Cust. Appls. 15, T. D. 31573), Krauss v. United States (2 id. 17, T. D. 31574), Levi v. United States, (7 id. 447, T. D. 37012), United States v. Hooker, (4 id. 471, T. D. 33884), United States v. Snow (6 id. 120, T. D. 35388), and Bischoff v. United States (7 id. 138, T. D. 36458) cited.